Citation Nr: 9931119
Decision Date: 09/13/99	Archive Date: 11/08/99

DOCKET NO. 98-03 156               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Louisville, Kentucky

THE ISSUE

Entitlement to recognition of the veteran's stepchild as his
dependent.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1974 to March
1983.

This matter comes before the Board of Veterans' Appeals (BVA or
Board) on appeal from a November 1997 determination of the
Department of Veterans Affairs (VA) Regional Office (RO) in
Louisville, Kentucky, which denied the veteran's request to
consider his stepchild as a dependent for additional VA benefits.

FINDINGS OF FACT

1. The veteran's stepchild was born on April [redacted], 1952.

2. On August 19, 1970, the veteran and his stepchild's mother were
married; the stepchild was 18 at the time of the marriage.

3. The stepchild is mentally and physically disabled, and is
completely dependent on others for care.

CONCLUSION OF LAW

The requirements for recognition of the veteran's stepchild as his
dependent, for purposes of payment of VA compensation benefits,
have not been met. 38 U.S.C.A. 101(4), 5107 (West 1991); 38 C.F.R.
3.57 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present appeal arises out of the veteran's claim for additional
VA compensation benefits for support of his stepchild.

2 -

The law provides that a veteran may be entitled to additional
monthly disability compensation benefits for dependents. 38
U.S.C.A. 1135 (West 1991). Generally, a "child" of the veteran is
defined as an unmarried person who is a legitimate child, a child
legally adopted before the age of 18 years, a stepchild who
acquired that status before the age of 18 and who is a member of
the veteran's household, or an illegitimate child. 38 C.F.R.
3.57(a)(1). Additionally, a "child" is someone who is (i) over the
age of 18 years; or (ii) who, before reaching the age of 18 years,
became permanently incapable of self-support; or (iii) who after
reaching the age of 19 years and until completion of education or
training (but not after reaching the age of 23 years) is pursuing
a course of instruction at an approved educational institution. Id.

Furthermore, for purposes of determining entitlement of benefits
based on a child's school attendance, the term "child" of the
veteran also includes the following unmarried persons: (i) a person
who was adopted by the veteran between the ages of 18 and 23 years;
(ii) a person who became a stepchild of the veteran between the
ages of 18 and 23 years and who is a member of the veteran's
household or was a member of the veteran's household at the time of
the veteran's death. 38 C.F.R. 3.57(a)(2). Moreover, subject to
certain requirements, the term "child" also includes a person who
became permanently incapable of self-support before reaching the
age of 18 years, who was a member of the veteran's household at the
time he or she became 18 years of age, and who was adopted by the
veteran, regardless of the age of such person at the time of
adoption. 38 C.F.R. 3.57(a)(3).

The record reveals that the stepchild at issue in this appeal is
the natural daughter of the veteran's current spouse. The stepchild
was born on April [redacted], 1952. The veteran and his current 
spouse weremarried on August 19, 1970. The stepchild was 18 years 
old at the time of her mother's marriage to the veteran.

The veteran is currently receiving VA disability compensation
benefits based on service-connected disabilities. In September
1997, he submitted a claim for additional VA compensation, based on
considering his stepchild as one of his dependents. He indicated in
his claim that although he never formally adopted his

3 -

stepchild, she was solely dependent upon him for support.
Additionally, he indicated that his stepchild was an "exceptional
child," as demonstrated by medical statements.

By VA letter dated in November 1997, the RO denied the veteran's
claim, as the veteran had not adopted his stepchild. The veteran
disagreed with that determination and initiated this appeal. He
indicated that he was not able to adopt his stepchild, as the
biological father could not be located, and would most likely deny
him the option of adoption if found.

In January 1998, the RO sent the veteran a second letter indicating
that the November 1997 decision has been premature, as the
stepchild was between the ages of 18 and 23 at the time of his
marriage to his mother. The RO indicated that since the stepchild
was presently over the age of 23, she must be established as a
"helpless child" in order to be considered a dependent. The veteran
was also notified of the necessary information he had to provide in
support of such a finding.

The Board has thoroughly reviewed the evidence of record, in
conjunction with the laws and regulations governing dependents, set
forth above. However, the Board finds that there is no legal basis
to recognize [redacted] as the veteran's dependent for VA purposes, and
for the reasons below, the appeal is denied.

Essentially, [redacted] does not fall into the definition of "child" as
set forth in 38 C.F.R. 3.57. In that regard, assuming she was a
member of the veteran's household prior to her 18th birthday, she
has never been legally adopted by the veteran, and, furthermore,
she turned 18 just prior to the veteran's marriage to her mother so
that she does not qualify as a stepchild of the veteran. Thus, the
requirements of 38 C.F.R. 3.57 regarding the definition of a
"child," as applicable to the facts of this case, are not met.

The Board acknowledges the veteran's contentions that as the
stepchild turned 18 just a few months prior to his marriage to the
stepchild's mother, an exception should be made to recognize the
stepchild as his "child" for VA purposes,

4 -

particularly as his responsibilities to the stepchild are the same
as if the child was legally adopted. Nevertheless, the law is clear
as to the definition of a child for VA purposes, and the Board is
not free to ignore or make exceptions to laws passed by Congress or
the regulations of the Secretary to implement such laws. See 38
U.S.C.A. 7104 (West 1991).

The Board also acknowledges the medical evidence of record,
regarding the nature of the stepchild's disabilities, and the Board
accepts that the veteran may have become permanently incapable of
self-support prior to age 18. Nevertheless, the outcome of this
appeal does not turn on the level of the stepchild's disability,
rather, it falls on the legal status of the relationship between
the veteran and his stepchild. Again, the Board points out that as
the veteran did not legally become the stepparent of the child
until after her 18th birthday, and as he has not legally adopted
her even assuming she had been a member of his household prior to
her 18th , birthday, there is no legal basis to consider the
stepchild as the veteran's dependent, for purposes of receiving
additional VA compensation. Accordingly, the appeal must be denied.
See 38 U.S.C.A. 101(4); 38 C.F.R. 3.57; Sabonis v. Brown, 6 Vet.
App. 426, 430 (1994)(where the law is dispositive, the claim should
be denied on the basis of absence of legal merit).

ORDER

The veteran's stepchild, [redacted], may not be recognized as his
dependent, for purposes of payment of VA compensation benefits.

BRUCE KANNEE 
Member, Board of Veterans' Appeals

5 -


